Case 1:20-cr-00143-TSE Document 353-7 Filed 05/19/21 Page 1 of 99 PageID# 6048




                        Exhibit 7
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 2 of 991 PageID#
                                                                          of 29   6049




 1                                                                        Judge Robert J. Bryan
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT TACOMA
 9
10
11    UNITED STATES OF AMERICA,                              NO. CR15-5351 RJB
12                            Plaintiff,
13                                                           UNITED STATES’ RESPONSE TO
                                                             DEFENDANT’S MOTION TO
14                      v.
                                                             SUPPRESS
15    JAY MICHAUD,
16                            Defendant.
17
18          The United States of America, by and through Annette L. Hayes, United States
19 Attorney for the Western District of Washington, S. Kate Vaughan, Assistant United
20 States Attorney for said District, and Keith A. Becker, Trial Attorney, hereby files this
21 response to Defendant’s Motion to Suppress Evidence and Statements.
22          The defendant, Jay Michaud (“Michaud”), filed a motion to suppress evidence
23 obtained via three court-authorized search warrants issued upon findings of probable
24 cause by three neutral and detached magistrates, and of a Mirandized statement to law
25 enforcement, alleging that the first of those search warrants was improperly issued. He
26 does not challenge any of the assertions in any of the warrants. Rather, Michaud, a
27 teacher with Vancouver Public Schools, contends that his use of a Tor-network-based
28 child pornography website deprived any court of jurisdiction to issue a warrant to identify
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                         UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 1
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 3 of 992 PageID#
                                                                          of 29   6050




 1 him – an argument that, if accepted by this Court, could create an insurmountable legal
 2 barrier to protecting the children who are harmed by massive criminal enterprises like the
 3 targeted site. Thankfully, his contention is wrong. The issuance of the challenged
 4 warrant complied with Fed. R. Crim. P. 41 and the Fourth Amendment, and was amply
 5 supported by probable cause to investigate the registered users of a massive child
 6 pornography website whose users, including Michaud, deployed advanced technological
 7 measures to hide their identity and location while they exploited children. Moreover,
 8 suppression would be particularly inappropriate here, where law enforcement officers
 9 acted reasonably and in good-faith reliance upon the issuance of warrants. Accordingly,
10 for the reasons set forth more fully below, the United States requests that this Court deny
11 the motion to suppress.
12 I.         INTRODUCTION
13            The charges in this case arise from an investigation into a global online forum,
14 referenced herein as “Website A,” through which registered users like the defendant
15 regularly advertised, distributed and accessed illegal child pornography. 1 The scale of
16 child sexual exploitation on the site was massive –more than 150,000 total members
17 collectively created and viewed tens of thousands of postings related to child
18 pornography. Images and videos advertised, distributed and accessed through the site
19 were highly categorized according to gender and age of victims portrayed – including
20 “jailbait,” “pre-teen” and “toddlers” – as well as the type of sexual activity depicted –
21 including hardcore (“HC”) and softcore (“SC”). The most postings (more than 20,000)
22 occurred within a sub-section for “Pre-teen” videos dubbed “Girls HC,” that contained
23 hardcore pornographic images of pre-teen girls. The site also included forums for
24 discussion of matters pertinent to child sexual abuse, including methods and tactics
25
26
27   1
       In order to protect the security of the ongoing investigation, the actual name of the website was not disclosed in
28   pertinent search warrant documents, but was alternately referenced as the “TARGET WEBSITE” or “Website A.”
     It is referenced herein as “Website A.”
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                               UNITED STATES ATTORNEY
                                                                                                 1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 2
                                                                                                   TACOMA, WASHINGTON 98402
                                                                                                        (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 4 of 993 PageID#
                                                                          of 29   6051




 1 offenders use to abuse children and avoid law enforcement detection. It did not advertise
 2 or distribute adult pornographic images.
 3            “Website A” operated on the anonymous Tor network. Use of the Tor network
 4 masks the user’s actual Internet Protocol (“IP”) address, 2 which could otherwise be used
 5 to identify a user, by bouncing user communications around a network of relay computers
 6 (called “nodes”) run by volunteers. 3 To access the Tor network, a user must install Tor
 7 software by downloading an add-on to the user’s web browser or the free “Tor browser
 8 bundle” available at www.torproject.org. 4 Because of the way Tor routes
 9 communications through other computers, traditional IP-address-based identification
10 techniques used by law enforcement agents investigating online crimes are not viable.
11 When a Tor user accesses a website, for example, the IP address of a Tor “exit node,”
12 rather than the user’s actual IP address, shows up in the website’s IP log. An exit node is
13 the last computer through which a user’s communications were routed. Tor is designed
14 to prevent tracing the user’s actual IP address back through that Tor exit node.
15            Within the Tor network itself, entire websites, such as “Website A,” can be set up
16 as “hidden services.” Like other websites, they are hosted on computer servers that
17 communicate through IP addresses and operate the same as regular public websites with
18 one critical exception. The IP address for the web server is hidden and replaced with a
19 Tor-based web address, which is a series of 16 algorithm-generated characters followed
20 by the suffix “.onion.” A user can only reach a “hidden service” by using the Tor client
21
22
23   2
       An Internet Protocol address or “IP” address refers to a unique number used by a computer to access the Internet.
24   IP addresses are assigned to residential Internet users by an Internet Service Provider (“ISP”).
     3
       Tor was originally designed, implemented, and deployed as a project of the U.S. Naval Research Laboratory for
25   the primary purpose of protecting government communications. It is now available to the public at large.
     Information documenting what Tor is and how it works is publicly available at www.torproject.org. The Tor
26   network is a haven for criminal activity in general, and the online sexual exploitation of children in particular. See
     Over 80 Percent of Dark-Web Visits Relate to Pedophilia, Study Finds, WIRED MAGAZINE, December 30, 2014,
27   available at: http://www.wired.com/2014/12/80-percent-dark-web-visits-relate-pedophilia-study-finds/ (last visited
     November 13, 2015).
     4
28     Users may also access Tor through so-called “gateways” on the open Internet that do not provide users with the
     full anonymizing benefits of Tor.
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                               UNITED STATES ATTORNEY
                                                                                                 1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 3
                                                                                                   TACOMA, WASHINGTON 98402
                                                                                                        (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 5 of 994 PageID#
                                                                          of 29   6052




 1 and operating in the Tor network. Unlike an open Internet website, it is not possible use
 2 public lookups to determine the IP address of a computer hosting a “hidden service.”
 3          A “hidden service” like “Website A” is also more difficult for users to find. Even
 4 after connecting to the Tor network, a user must know the exact web address of a “hidden
 5 service” in order to access it. Accordingly, in order to find “Website A,” a user had to
 6 first obtain the web address for it from another source – such as from other users of
 7 “Website A,” or from online postings describing both the sort of content available on
 8 “Website A” and its location. Accessing a Tor website like “Website A” therefore
 9 required numerous affirmative steps by the user, making it extremely unlikely that any
10 user could have simply stumbled upon it without first understanding its child
11 pornography-related content and purpose.
12          Although the FBI was able to view and document the substantial illicit activity
13 taking place on “Website A,” investigators faced a tremendous challenge to identify site
14 users who were sexually exploiting children. Open-Internet, non-Tor websites generally
15 have user IP address logs that can be used to locate and identify the site’s users. In such
16 cases, after the lawful seizure of a website whose users were engaging in unlawful
17 activity, law enforcement could review IP logs and determine the IP addresses of site
18 users. Agents could then determine from publicly-available information which Internet
19 Service Provider (“ISP”) owned an IP address, and issue a subpoena to that ISP to
20 determine the user to which the IP address was assigned at a pertinent date and time.
21 However, because “Website A” was a Tor “hidden service,” any such IP logs would
22 contain only the IP address of the last computer through which a user communication was
23 routed. That last computer is not that of the actual user who sent the communication, and
24 it is not possible to trace such communications back through the Tor network to that user.
25 Such IP address logs therefore could not be used to locate and identify users of “Website
26 A.” Accordingly, in order for law enforcement to attain the sort of information that
27 would normally be available from public sources and through ordinary investigative
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                        UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 4
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 6 of 995 PageID#
                                                                          of 29   6053




 1 means, the offenders’ use of the Tor network necessitated a particular investigative
 2 strategy.
 3            Acting on a tip from a foreign law enforcement agency as well as information
 4 from its own investigation, the FBI determined that the computer server that hosted
 5 “Website A” was located at a web-hosting facility in North Carolina. In February of
 6 2015, FBI agents apprehended the administrator of “Website A” and seized the website
 7 from its web-hosting facility. Rather than immediately shut the site down, which would
 8 have allowed the users of the site to go unidentified (and un-apprehended), the FBI
 9 allowed it to continue to operate at a government facility in the Eastern District of
10 Virginia (“EDVA”) during a brief two-week period between February 20, 2015, and
11 March 4, 2015. During that brief period, the FBI obtained court authorizations from the
12 United States District Court for the Eastern District of Virginia to (1) monitor site users’
13 communications and (2) deploy a Network Investigative Technique (“NIT”) on the site,
14 in order to attempt to identify registered site users who were anonymously engaging in
15 sexual abuse and exploitation of children, and to locate and rescue children from the
16 imminent harm of ongoing abuse and exploitation. 5
17            As described in detail in the application for the warrant authorizing its use, the
18 NIT consisted of computer instructions which, when downloaded (along with the other
19 content of “Website A”) by a registered user’s computer, were designed to cause the
20 user’s computer to transmit a limited set of information – the computer’s actual IP
21 address and other computer-related information – that would assist in identifying the
22 computer used to access “Website A” and its user. Ex. 1, pp. 23-27, ¶¶ 31-37. The
23 search warrant authorization permitted that minimally-invasive technique to be deployed
24 after a registered user logged into “Website A,” which was located in EDVA, by entering
25 a username and password. Id., p. 24, ¶ 32; p. 23, Att. A. 6 IP address information
26
     5
27     The NIT search warrant, application, affidavit and return (No. 15-SW-89) are attached as Exhibit 1. The separate
     Title III application, affidavit and order are attached as Exhibit 5.
     6
28     The NIT affidavit explained that, in order to ensure technical feasibility and avoid detection of the technique by
     subjects of investigation, the FBI would deploy the technique more discretely against particular users, such as those
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                               UNITED STATES ATTORNEY
                                                                                                 1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 5
                                                                                                   TACOMA, WASHINGTON 98402
                                                                                                        (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 7 of 996 PageID#
                                                                          of 29   6054




 1 collected by the NIT, along with logs of activity on “Website A,” was then used with
 2 further legal process to investigate “Website A” users.
 3            At various points in his motion, Michaud, absent any factual or legal support or
 4 argument, inaccurately labels the government’s court-authorized investigative technique
 5 as a “hacking.” Mot. At 1, 8, 10. That is not the case. Even by dictionary definition, to
 6 hack involves gaining “unauthorized access to data” in a computer. 7 The federal statute
 7 under which what is colloquially known as computer hacking is commonly prosecuted –
 8 18 U.S.C. § 1030 – criminalizes only the “unauthorized access” to a computer in certain
 9 defined circumstances and with particular stated intent. Id. The NIT, on the other hand,
10 was a court-authorized investigative technique, whose deployment was supported by a
11 showing of probable cause, that consisted of computer instructions designed only to
12 cause the user’s computer to transmit a limited set of information that would assist in
13 identifying the computer used to access “Website A” and its user. Ex. 1, pp. 23-27, ¶¶
14 31-37. The court-authorized NIT did not constitute “hacking” any more than a court-
15 authorized search of a defendant’s home, during which law enforcement seizes and
16 removes evidence of a crime, constitutes burglary or theft. Michaud’s use of such a
17 loaded (and inaccurate) term is an obvious attempt to distract this Court’s attention from
18 the actual legal issues presented and invite a decision based upon something other than
19 the pertinent facts and law. This Court should attach no weight to it whatsoever.
20            On July 9, 2015, law enforcement agents obtained from this District (Mag. J.
21 David W. Christel) a search warrant for the defendant’s home. 8 The warrant described
22 “Website A” in detail and articulated that data obtained from logs on “Website A,” court-
23 authorized monitoring by law enforcement, and the court-authorized deployment of a
24 NIT, had revealed that “Website A” user “Pewter” registered an account on “Website A”
25
26   who attained a higher status on the website by engaging in substantial activity, or in particular areas of the website,
     such as those with the most egregious examples of child pornography, which sub-forums were described in the
27   affidavit. Ex. 1, pp 24-25, ¶ 32, n. 8.
     7
       See Oxford Dictionaries Online, available at: http://www.oxforddictionaries.com/definition/english/hack (last
28   visited November 16, 2015).
     8
       The residential search warrant, application, and affidavit (No. 15-MJ-5111) are attached as Exhibit 2.
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                                UNITED STATES ATTORNEY
                                                                                                 1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 6
                                                                                                   TACOMA, WASHINGTON 98402
                                                                                                        (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 8 of 997 PageID#
                                                                          of 29   6055




 1 on October 31, 2014 and spent 99 hours logged into the website between October 31,
 2 2014, and March 2, 2015. Ex. 1, pp. 21-22, ¶¶ 25-26. Between February 20, 2015, and
 3 March 4, 2015, user “Pewter” viewed 187 message threads on the website, including
 4 threads with titles such as “10yo teen with anal front with his father,” “Alicia 10 yo little
 5 girl loves adult sex (cum in mouth),” “7yo APRIL hj bj finger pencil in ass vib cum,”
 6 “Lauri ~8yo 3 videos, tasting cum,” and “Girl 12ish eats other girls/dirty talk.” Id., p. 22,
 7 ¶¶ 27-30. The warrant affidavit described specific child pornography “Pewter” accessed
 8 on March 2, 2015, which contained links to an image that depicted a prepubescent female
 9 being anally penetrated by the erect penis of an adult male. Id., p. 23, ¶¶ 32-33. On
10 February 28, 2015, user “Pewter,” operating from IP address 73.164.163.63, accessed the
11 post entitled “Girl 12ish eats other girls/dirty talk” in the section “Pre-teen Videos >>
12 Girls HC.” Id., p. 22, ¶ 30. Information furnished by Comcast in response to an FBI
13 subpoena tied the IP address collected by the NIT for “Pewter” to the Internet connection
14 subscribed in his name at Michaud’s then home. Id., p. 23, ¶ 36. Further investigation
15 determined that Michaud moved, as of May of 2015, to a new address that was the
16 subject of the residential search warrant. Id., pp. 23-26, ¶¶ 36-43.
17          On July 10, 2015, law enforcement officers executed a federal search warrant at
18 Michaud’s residence in Vancouver, WA. Agents located a thumb drive that was later
19 determined to contain over 2,400 images of child pornography, including those depicting
20 the anal rape of an infant and a toddler-aged child, and a 20-page manual entitled “The
21 Jazz Guide: How to Have Sex With Very Young Girls . . . Safely.” Ex. 4, p. 9, ¶ 31.
22 Also on July 10, 2015, the defendant gave a brief, audio-recorded statement to law
23 enforcement agents after being advised of his Miranda rights. He admitted to living
24 alone and provided a password to his phone. After the interview, Michaud was arrested
25 and charged by complaint with possession of child pornography in violation of 18 U.S.C.
26 §§ 2252(a)(4) and (b)(2). A cell phone on the defendant’s person was seized incident to
27 his July 10, 2015 arrest. On August 11, 2015, officers obtained from this District (Mag.
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                         UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 7
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 9 of 998 PageID#
                                                                          of 29   6056




 1 J. Karen Strombom) a warrant to search that phone, on which additional child
 2 pornography was located. 9
 3            On July 23, 2015, Michaud was indicted for receipt of child pornography in
 4 violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1), and possession of child pornography in
 5 violation of 18 U.S.C. §§ 2252(a)(4) and (b)(2). On October 16, 2015, the defendant
 6 filed a motion to suppress the NIT warrant and all information seized pursuant to it,
 7 including evidence obtained via execution of the residential search warrant and the
 8 defendant’s post-Miranda statement to law enforcement. 10
 9 II.        ARGUMENT
10            Michaud raises two unpersuasive arguments in his motion: that the issuance of the
11 NIT warrant violated Rule 41 and that the defendant was not properly provided notice.
12 On those purported bases, Michaud contends that evidence seized pursuant to that
13 warrant and any related fruits should be suppressed. His arguments are without merit.
14            A.       Summary of Argument
15            Michaud’s argument for suppression based on a purported violation of the
16 geographic limitations of Rule 41 fails for multiple reasons. Consistent with Rule 41, the
17 NIT warrant was issued by a neutral and detached magistrate in the district where the
18 website operated during the period of authorization, into which registered users –
19 including Michaud – communicated while accessing the website, and in which the NIT
20 was deployed. The Title III order for Michaud’s communications with “Website A” also
21 provided authority to obtain Michaud’s IP address. And even if neither the NIT warrant
22 nor the Title III order had provided authority for use of the NIT, its use would have been
23 justified based on exigent circumstances pertaining to the ongoing exploitation and abuse
24 of children and suspect offenders’ use of anonymizing technology. Michaud’s argument
25 regarding delayed notice also fails, because the issuing Court authorized and extended
26 delayed notice and Michaud was provided notice within the Court-authorized time frame.
27
     9
28    The search warrant, application, and affidavit (No. 15-5136) are attached as Exhibit 3.
     10
       The defendant’s motion to suppress does not make reference to the warrant to search the cell phone or its fruits.
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                            UNITED STATES ATTORNEY
                                                                                              1201 PACIFIC AVENUE, SUITE 700
     TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 8
                                                                                                 TACOMA, WASHINGTON 98402
                                                                                                      (253) 428-3800
     Case 1:20-cr-00143-TSE
              Case 3:15-cr-05351-RJB
                              DocumentDocument
                                       353-7 Filed
                                               47 05/19/21
                                                   Filed 11/16/15
                                                             Page 10
                                                                  Page
                                                                     of 99
                                                                         9 of
                                                                           PageID#
                                                                              29   6057




 1           The NIT warrant further satisfies the Fourth Amendment because it was issued
 2 based on a detailed, 31-page affidavit that amply articulated probable cause to deploy the
 3 NIT to registered users of a website dedicated to the advertisement and distribution of
 4 child pornography, and which described with particularity exactly what information
 5 would be collected through the NIT – IP address and other computer-related information
 6 – and how that information would assist with identifying site users and computers used to
 7 access the site. The affidavit accordingly established a more than fair probability that
 8 evidence of a crime – i.e., of the identity of perpetrators – would be found via issuance of
 9 the warrant.
10           In any event, while neither the asserted violation of Rule 41 nor any of the
11 defendant’s other arguments warrant suppression, law enforcement acted at all times in
12 good-faith reliance upon warrants issued upon findings of probable cause by neutral and
13 detached magistrates in two different U.S. Districts. The extreme remedy of suppression
14 is not justified where, as here, law enforcement diligently sought and received judicial
15 approval to deploy an investigative technique necessitated by suspects’ use of
16 anonymizing technology to criminally exploit children.
17           B.      The Warrant was Issued Consistent With Rule 41 and the Fourth
18                   Amendment
19           Michaud makes no substantive argument that the NIT warrant did not comply with
20 the Fourth Amendment. Instead, he argues for suppression based on a purported
21 violation of the geographic limitations of Rule 41. His argument fails for multiple
22 reasons. First, the NIT warrant was consistent with Rule 41. Second, the Title III order
23 for Michaud’s communications with “Website A” also provided authority to obtain his IP
24 address. Third, if neither the NIT warrant nor the Title III order provided authority for
25 the NIT, its use would be justified based on exigent circumstances. Finally, even if the
26 NIT warrant did violate Rule 41, suppression is not an appropriate remedy.
27           It is important to make clear the ramifications of Michaud’s Rule 41 argument.
28 When the government sought the NIT warrant, Michaud and thousands of others were
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                         UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 9
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 11 of 99
                                                                       10 PageID#
                                                                          of 29   6058




 1 using “Website A” to access and share child pornography. The site was designed to hide
 2 the identity and location of its users, so the government had no way to know where
 3 Michaud was without first using the NIT authorized by the warrant. Thus, Michaud does
 4 not argue that the government should have sought its warrant elsewhere, or that the
 5 government should have more scrupulously followed any of the procedures of Rule 41
 6 for obtaining or executing the warrant. Instead, Michaud is arguing that his use of the
 7 Tor hidden service deprived any court of jurisdiction to issue a warrant to identify him.
 8 If Michaud were correct, use of a Tor hidden service could potentially create an
 9 insurmountable legal barrier to protecting the children who are harmed by massive
10 criminal enterprises like the targeted hidden service. Fortunately, Michaud is wrong.
11           Courts interpret Rule 41 broadly to allow searches consistent with the Fourth
12 Amendment. For example, in United States v. New York Telephone Co., 434 U.S. 159
13 (1977), the Supreme Court upheld a 20-day search warrant for a pen register to collect
14 dialed telephone number information, despite the fact that Rule 41’s definition of
15 “property” at that time did not include information and that Rule 41 required that a search
16 be conducted within 10 days. See id. at 169 & n.16. The Court held that Rule 41 “is
17 sufficiently flexible to include within its scope electronic intrusions authorized upon a
18 finding of probable cause,” and it bolstered its conclusion by reliance on Rule 57(b),
19 which provided that “[i]f no procedure is specifically prescribed by rule, the court may
20 proceed in any lawful manner not inconsistent with these rules or with any applicable
21 statute.” Id. at 169-70. 11 Similarly, in United States v. Koyomejian, 970 F.2d 536, 542
22 (9th Cir. 1992), the Ninth Circuit interpreted Rule 41 broadly to allow prospective
23 warrants for video surveillance, despite the absence of provisions in Rule 41 explicitly
24 authorizing or governing such warrants. Moreover, as the Seventh Circuit recognized,
25 denying courts the authority to issue warrants for searches consistent with the Fourth
26 Amendment would encourage warrantless searches, as such searches could be justified
27
      11
28      Rule 57(b) now provides: “A judge may regulate practice in any manner consistent with federal law,
      these rules, and the local rules of the district.”
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                 UNITED STATES ATTORNEY
                                                                                    1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 10
                                                                                     TACOMA, WASHINGTON 98402
                                                                                            (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 12 of 99
                                                                       11 PageID#
                                                                          of 29   6059




 1 based on exigency: “holding that federal courts have no power to issue warrants
 2 authorizing [an investigative technique] might . . . simply validate the conducting of such
 3 surveillance without warrants. This would be a Pyrrhic victory for those who view the
 4 search warrant as a protection of the values in the Fourth Amendment.” United States v.
 5 Torres, 751 F.2d 875, 880 (1984) (upholding video surveillance warrant). Based on the
 6 reasoning of these cases, this Court should reject Michaud’s argument that Rule 41
 7 should be interpreted narrowly to prohibit the use of search warrants to investigate those
 8 who use Tor to hide the location of their criminal activities.
 9            In any event, the government did not violate Rule 41. Rule 41(b) is flexible
10 enough to allow the issuance of warrants to investigate Tor hidden services. 12 In fact,
11 three separate provisions of Rule 41(b) support issuance of the NIT warrant.
12            First, Rule 41(b)(2) allows a magistrate judge “to issue a warrant for a person or
13 property outside the district if the person or property is located within the district when
14 the warrant is issued but might move or be moved outside the district before the warrant
15 is executed.” Here, the warrant authorized use of the NIT (a set of computer instructions)
16 located on a server in EDVA when the warrant was issued. Ex. 1, pp. 22-23, 24 ¶¶ 30,
17 33. As Rule 41(a)(2)(A) defines “property” to include both “tangible objects” and
18 “information,” the NIT constituted property located in EDVA when the warrant was
19 issued. Moreover, the NIT was deployed only to registered users of “Website A” who
20 logged into the website, located in EDVA, with a username and password. Id., Att. A.
21 Each of those users – including Michaud – accordingly reached into EDVA’s jurisdiction
22
23
      12
24      In order to eliminate any ambiguity on this issue, the Advisory Committee on Criminal Rules has
      endorsed an amendment to Rule 41 to clarify that courts have venue to issue a warrant “to use remote
25    access to search electronic storage media” inside or outside an issuing district if “the district where the
      media or information is located has been concealed through technological means.” See Advisory
26    Committee on Rules of Criminal Rules, May 2015 Agenda, at 107-08 (available at
27    http://www.uscourts.gov/rules-policies/records-and-archives-rules-committees/agenda-books). The
      proposed rule was approved by the Advisory Committee on the Criminal Rules in March 2015 and the
28    Standing Committee in May 2015. It is now pending further review before the U.S. Judicial Conference.
      See http://www.uscourts.gov/rules-policies/pending-rules-amendments.
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                     UNITED STATES ATTORNEY
                                                                                        1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 11
                                                                                         TACOMA, WASHINGTON 98402
                                                                                                (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 13 of 99
                                                                       12 PageID#
                                                                          of 29   6060




 1 to access the site (and the child pornography therein). Thus, Rule 41(b)(2) provided
 2 sufficient authority to issue the warrant for use of the NIT outside of EDVA.
 3           Similarly, Rule 41(b)(4) specifies that a warrant for a tracking device “may
 4 authorize use of the device to track the movement of a person or property located within
 5 the district, outside the district, or both,” provided that the tracking device is installed
 6 within the district. A “tracking device” is defined as “an electronic or mechanical device
 7 which permits the tracking of the movement of a person or object.” Rule 41(a)(2)(E); 18
 8 U.S.C. § 3117(b). In a physical tracking device case, investigators might obtain a
 9 warrant to install within the district a tracking device in a container holding contraband,
10 and investigators might then determine the location of the container after targets of the
11 investigation carry the container outside the district. In this case, the NIT functioned in a
12 similar manner, except in the Internet context. Investigators installed the NIT in EDVA
13 on the server that hosted “Website A.” When Michaud logged on and retrieved
14 information from that server, he also retrieved the NIT. The NIT then sent network
15 information from Michaud’s computer back to law enforcement. Although this network
16 information was not itself location information, investigators subsequently used this
17 network information to identify and locate Michaud. Thus, even if Rule 41(b)(2) did not
18 provide authority to issue the warrant, Rule 41(b)(4) did so.
19           Furthermore, the EDVA warrant was issued by a judge in the district with the
20 strongest known connection to the search: Michaud retrieved the NIT from a server in
21 EDVA, and the NIT sent his network information back to a server in that district. The
22 magistrate judge had authority under Rule 41(b)(1) to authorize a search warrant for
23 “property located within the district.” In addition, Michaud’s use of the Tor hidden
24 service made it impossible for investigators to know what other districts, if any, the
25 execution of the warrant would take place in. In this circumstance, it was reasonable for
26 the EDVA magistrate judge to issue the warrant. Interpreting Rule 41 to allow the
27 issuance of warrants like the EDVA warrant does not risk significant abuse because, as
28 with all warrants, the manner of execution “is subject to later judicial review as to its
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                          UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 12
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 14 of 99
                                                                       13 PageID#
                                                                          of 29   6061




 1 reasonableness.” Dalia v. United States, 441 U.S. 238, 258 (1979). For these reasons,
 2 this Court should conclude that issuance of the warrant did not violate Rule 41.
 3           Michaud cites a single magistrate judge’s opinion holding that Rule 41(b) does not
 4 authorize issuance of a warrant for use of a different (and significantly more invasive)
 5 NIT than the one used in this case. See In re Warrant to Search a Target Computer at
 6 Premises Unknown, 958 F. Supp. 2d 753 (S.D. Tex. 2013). But that court did not fully
 7 consider the arguments here for the issuance of the warrant, let alone the arguments why
 8 suppression would be inappropriate after such a warrant was issued by a neutral and
 9 detached magistrate. Furthermore, to the government’s knowledge, in every other matter
10 involving an application for a search warrant to identify a person hiding his identity and
11 location using Internet anonymizing techniques, the judge has issued the warrant. See,
12 e.g., United States v. Cottom, et. al., No. 13-cr-108 (D. Neb. Oct. 14, 2014) (Doc #122,
13 Attachment 1; Doc. #123, Attachment 1) (2 separate NIT search warrants), (Doc #155)
14 (denying suppression motion); In re Search of NIT for Email Address
15 texas.slayer@yahoo.com, No. 12-sw-5685 (D. Col. October 9, 2012) (Doc #1) (search
16 warrants); In re Search of Any Computer Accessing Electronic Message(s) Directed to
17 Administrator(s) of MySpace Account “Timberlinebombinfo” and Opening Messages
18 Delivered to That Account by the Government, No. 07-mj-5114 (W.D. Wash. June 12,
19 2007), available at
20 http://www.politechbot.com/docs/fbi.cipav.sanders.affidavit.071607.pdf.
21           Moreover, the reasoning of the Texas magistrate judge’s decision does not apply
22 to the use of the NIT in this case. That court correctly found it “plausible” that the NIT
23 fell within the definition of a tracking device. 958 F. Supp. 2d at 758. Nevertheless, the
24 court held that Rule 41(b)(4) did not apply because there was no showing that the
25 installation of the NIT software would be within its district. See id. That was not the
26 case here: installation of the NIT within the meaning of Rule 41(b)(4) took place on the
27 server in EDVA. As the analogy to physical tracking devices demonstrates, the
28 government “installs” the NIT within the meaning of Rule 41(b)(4) when it adds the NIT
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 13
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 15 of 99
                                                                       14 PageID#
                                                                          of 29   6062




 1 to computer code on a computer in the issuing court’s district. Michaud’s subsequent
 2 retrieval of the NIT and its collection of information from his computer constituted “use
 3 of the device” for purposes of Rule 41(b)(4), regardless of whether that process of
 4 collection included “installation” on Michaud’s computer.
 5           The Rule 41 warrant is not the only court order providing authority to obtain
 6 Michaud’s true IP address, however – the Title III order also provided such authority.
 7 The Ninth Circuit has held that when the government obtains a Title III order to intercept
 8 contents of communications, it may also collect associated non-content information. See
 9 United States v. Kail, 612 F.2d 443, 448 (9th Cir. 1979). That is what the government
10 did here: it used the NIT to determine the true IP address associated with communications
11 that the government was authorized to intercept pursuant to a Title III order.
12           In Kail, a pre-pen register statute case, the government obtained a wiretap order,
13 but it did not obtain separate authorization for the pen register it installed to collect
14 associated dialed phone number information. As the Ninth Circuit explained, “[b]ecause
15 pen registers do not intercept the contents of communications, they are not within the
16 scope of Title III.” Kail, 612 F.2d at 448. The court held, however, that obtaining a
17 wiretap order was sufficient authorization for the pen register: “once a valid wiretap
18 order has been issued, as here, there need not be separate authorization for the pen
19 register. . . . If, as defendants argue, the Government must support the use of the pen
20 register by a showing of probable cause that showing is met by satisfying the probable
21 cause requirements for obtaining the wiretap.” Id.
22           In this case, the government obtained a Title III order that authorized it to intercept
23 Michaud’s communications with “Website A.” Ex. 5. Order, p. 2-3. The district court in
24 EDVA had jurisdiction to issue this order, as the order authorized interception of
25 communications with a server located in that district. See 18 U.S.C. § 2518(3). The
26 order authorized the government “to intercept electronic communications of the
27 TARGET SUBJECTS occurring over the TARGET FACILITIES, until such electronic
28 communications are intercepted that fully reveal: . . . the location and identity of
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                          UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 14
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 16 of 99
                                                                       15 PageID#
                                                                          of 29   6063




 1 computers used to further the offenses.” Id. at 3. Michaud’s communications with
 2 “Website A” fell within the scope of this authorization.
 3           Thus, under the holding of Kail that “once a valid wiretap order has been issued,
 4 as here, there need not be separate authorization for the pen register,” the Title III order
 5 provided appropriate authority for the government to collect non-content information
 6 associated with the intercepted communications, including Michaud’s true IP address.
 7 The Ninth Circuit has held that IP address information in the Internet context is
 8 analogous to dialed number information in the telephone context. See United States v.
 9 Forrester, 512 F.3d 500, 510 (9th Cir. 2007). Although IP address information is
10 typically collected without a warrant at all, see id. at 510-511, the government here had
11 authority to collect it both under the Title III order and the Rule 41 warrant. As in Kail,
12 “[i]f . . . the Government must support the use of the pen register by a showing of
13 probable cause that showing is met by satisfying the probable cause requirements for
14 obtaining the wiretap.” Indeed, the government explained to the issuing district court in
15 its Title III affidavit that it planned to use the NIT to determine the true IP address of
16 website users. Id., Affidavit, p. 31. The government also stated that it planned to obtain
17 additional authorization to use the NIT (which it did), but under Kail, additional
18 authorization was not essential. Because the Title III order provided sufficient authority
19 to collect Michaud’s true IP address when he accessed “Website A,” his motion to
20 suppress should be denied.
21           Even if Michaud were correct that Rule 41 did not allow the government to obtain
22 a warrant for use of the NIT, and if the Title III order did not provide authorization either,
23 then the use of the NIT would nevertheless still be reasonable under the Fourth
24 Amendment. The Supreme Court has recognized that the presumption that warrantless
25 searches are unreasonable “may be overcome in some circumstances because ‘[t]he
26 ultimate touchstone of the Fourth Amendment is ‘reasonableness.’” Kentucky v. King,
27 131 S. Ct. 1849, 1856 (2011). “One well-recognized exception applies when the
28 exigencies of the situation make the needs of law enforcement so compelling that [a]
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                         UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 15
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 17 of 99
                                                                       16 PageID#
                                                                          of 29   6064




 1 warrantless search is objectively reasonable under the Fourth Amendment.” Id. (internal
 2 quotation marks omitted). The Ninth Circuit has defined exigent circumstances as “those
 3 circumstances that would cause a reasonable person to believe that entry . . . was
 4 necessary to prevent physical harm to the officers or other persons, the destruction of
 5 relevant evidence, the escape of the suspect, or some other consequence improperly
 6 frustrating legitimate law enforcement efforts.” United States v. Martinez, 406 F.3d
 7 1160, 1164 (9th Cir. 2005) (quoting United States v. McConney, 728 F.2d 1195, 1199
 8 (9th Cir.1984) (en banc) (abrogated on other grounds)). Courts must evaluate “the totality
 9 of the circumstances” to determine whether exigencies justified a warrantless search.
10 Missouri v. McNeely, 133 S. Ct. 1552, 59 (2013).
11           Here, if the government could not obtain a warrant for use of the NIT, use of the
12 NIT was justified by exigency. There was a compelling need to use the NIT: “Website
13 A” enabled ongoing sexual abuse and exploitation of children on a massive scale, and use
14 of the NIT was necessary both to stop the abuse and exploitation and to identify and
15 apprehend the abusers. The information it collected was fleeting – if law enforcement
16 had not collected IP address information at the time of user communications with
17 “Website A,” then, due to the site’s use of Tor, law enforcement would have been unable
18 to collect identifying information. Accordingly, if the warrant could not be issued, then
19 no warrant could have been obtained in a reasonable amount of time to identify
20 perpetrators. See United States v. Struckman, 603 F.3d 731, 738 (9th Cir. 2010) (stating
21 that to invoke the exigent circumstances exception, “the government must . . . show that
22 a warrant could not have been obtained in time”).
23           Moreover, the NIT warrant was minimally invasive and specifically targeted at the
24 fleeting identifying information: it only authorized collection of IP address information
25 and other basic identifiers for site users. An IP address belongs to an ISP, not Michaud,
26 and the Ninth Circuit has held that a defendant lacks a reasonable expectation of privacy
27 in IP addresses. Forrester, 512 F.3d at 510. Before proceeding with a more invasive
28
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                        UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 16
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 18 of 99
                                                                       17 PageID#
                                                                          of 29   6065




 1 entry and search of Michaud’s home and electronic devices, the government obtained a
 2 Rule 41 warrant issued in this district.
 3             In sum, the NIT warrant and the Title III order provided authority for use of the
 4 NIT, and it is preferable that the government use warrants (as here) to investigate large
 5 criminal enterprises like “Website A.” Criminals use anonymizing technologies like Tor
 6 to perpetrate crimes should not place them beyond the reach of law enforcement (or
 7 courts). But even if no court had authority to issue a warrant to deploy a NIT to
 8 investigate “Website A” users, its use was nonetheless reasonable under the Fourth
 9 Amendment.
10             C.       Suppression is Neither Required Nor Reasonable in this Case
11             Assuming arguendo that the warrant was somehow deficient under Rule 41,
12 suppression is neither required by law nor reasonable under the circumstances. “Rule 41
13 violations fall into two categories: fundamental errors and mere technical errors.” United
14 States v. Negrete-Gonzales, 966 F.2d 1277, 1283 (9th Cir. 1992). “Fundamental errors
15 are those that result in clear constitutional violations.” Id. By contrast, technical errors
16 may only trigger suppression upon a proper showing of prejudice or “deliberate
17 disregard” for Rule 41. Id. 13
18             Suppression is a disfavored outcome in this circuit, even in cases presenting
19 constitutional violations. See, e.g., Negrete-Gonzales, 966 F.2d at 1283. “[W]e have
20 repeatedly held – and have been instructed by the Supreme Court – that suppression is
21 rarely the proper remedy for a Rule 41 violation.” United States v. Williamson, 439 F.3d
22 1125, 1132 (9th Cir. 2006). “Because the exclusionary rule tends to exclude evidence of
23 high reliability, the suppression sanction should only be applied when necessary and not
24 in any automatic manner.” United States v. Luk, 859 F.2d 667, 671 (9th Cir. 1988)
25 (affirming denial of suppression motion despite a technical violation of Rule 41).
26
27    13
        Michaud argues that all three bases apply, though he casts the alleged Rule 41 violations as “of constitutional
28    magnitude” and “not mere technical violations.” Mot. at 15, 16. While his argument appears cabined to just
      presenting a fundamental violation, the Government will respond to all of his arguments for sake of completeness.
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                             UNITED STATES ATTORNEY
                                                                                                1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 17
                                                                                                   TACOMA, WASHINGTON 98402
                                                                                                        (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 19 of 99
                                                                       18 PageID#
                                                                          of 29   6066




 1 Whether exclusion is warranted “must be evaluated realistically and pragmatically on a
 2 case-by-case basis.” Id. (quoting United States v. Vasser, 648 F.2d 507, 510 n.2 (9th Cir.
 3 1981), cert. denied, 450 U.S. 928 (1981)).
 4           None of the three bases Michaud alleges warrant suppression stand up to scrutiny.
 5 He argues that the alleged violation of Rule 41’s jurisdictional limitations “is of
 6 constitutional magnitude because it did not involve mere ministerial violations of the
 7 rule.” Mot. at 14. But he offers no credible analysis of how use of the NIT represented a
 8 “clear constitutional violation.” See United States v. Johnson, 660 F.2d 749, 753 (9th
 9 Cir. 1981) (requiring a showing that the search was “unconstitutional under traditional
10 fourth amendment standards”). That is because none occurred. The Ninth Circuit has
11 made clear that a “paradigmatic example” of a constitutional violation is where no
12 warrant is sought. Luk, 859 F.2d at 673 (citing United States v. Alvarez, 810 F.2d 879
13 (9th Cir 1987)). In Alvarez, the court reversed the defendant’s conviction because the
14 district court did not order suppression after the Government arrested the defendant in a
15 non-public place without a warrant despite having sufficient time to obtain one
16 telephonically pursuant to then-Rule 41(c)(2). 859 F.2d at 882-84. That is clearly not the
17 case here. Also, courts have repeatedly found that “a warrant issued by an unauthorized
18 judge” – which Michaud appears to consider the EDVA magistrate judge to be – is not a
19 fundamental or constitutional violation. Luk, 859 F.2d at 673 (citing United States v.
20 Ritter, 752 F.2d 435 (9th Cir. 1985), Johnson, 660 F.2d 749, United States v. Comstock,
21 805 F.2d 1194 (5th Cir. 1986)).
22           Furthermore, the search and seizure here complied with the Fourth Amendment.
23 The Fourth Amendment states that search warrants may be issued only “upon probable
24 cause, supported by Oath or affirmation, and particularly describing the place to be
25 searched, and the persons or things to be seized.” U.S. Const. Amend. IV. As the
26 Supreme Court has emphasized, this language “require[s] only three things”: a warrant
27 must be issued by a neutral magistrate, it must be based on a showing of “probable cause
28 to believe that the evidence sought will aid in a particular apprehension or conviction for
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 18
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 20 of 99
                                                                       19 PageID#
                                                                          of 29   6067




 1 a particular offense,” and it must satisfy the particularity requirement. Dalia, 441 U.S. at
 2 255. The NIT warrant satisfies these requirements. As described infra, the NIT warrant
 3 affidavit amply supported the magistrate’s finding of probable cause. Ex. 1, pp. 10-23, ¶¶
 4 6-30. It further described the NIT, how it would be deployed against users who logged
 5 into the target website, and the limited, non-content information that would be seized as a
 6 result of the NIT’s deployment. Id. at pp. 23-27, ¶¶ 31-37, Atts. A and B.
 7           The Government’s actions here were also reasonable under the circumstances.
 8 Law enforcement has a substantial interest in identifying users of a massive website
 9 trafficking in child pornography. The court-authorized use of the NIT was driven by the
10 Tor-based technology Michaud and other offenders under investigation used to exploit
11 children, which made it impossible for investigators to know where he was located
12 without first using the NIT. Id., p. 23-24, ¶ 31. The individual privacy interests here
13 were extremely limited, due to the minimally invasive nature of the NIT search and its
14 focus on IP address information over which Michaud lacks a reasonable expectation of
15 privacy. See Forrester, 512 F.3d 500 (Internet users have no expectation of privacy in the
16 IP addresses of the websites they visit); see also United States v. Suing, 712 F.3d 1209,
17 1213 (8th Cir. 2013) (defendant “had no expectation of privacy in [the] government’s
18 acquisition of his subscriber information, including his IP address and name from third-
19 party service providers.”). Courts must weigh those privacy interests against “the needs
20 of law enforcement,” such as the “need for flexibility that allows police to do their job
21 effectively.” United States v. Martinez-Garcia, 397 F.3d 1205, 1211 (9th Cir. 2005).
22 The very fact the government sought and obtained a warrant from a neutral magistrate
23 protected Michaud from an unreasonable search and seizure in violation of his
24 constitutional rights. See Alvarez, 810 F.2d at 883 (interposing magistrate between law
25 enforcement and target protects against unreasonable searches and seizures). Obtaining
26 that warrant from a magistrate judge in the district where the website was hosted and
27 where users like Michaud went to retrieve information from the website was eminently
28 reasonable, particularly given the lack of available options. Moreover, the magistrate
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 19
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 21 of 99
                                                                       20 PageID#
                                                                          of 29   6068




 1 judge did not fail in her duty to impartially evaluate the government’s request, nor did the
 2 government fail to provide any pertinent information to the magistrate judge. The
 3 affidavit, for instance, expressly sought authorization to “cause an activating computer –
 4 wherever located – to send” certain information to a government-controlled computer,
 5 Ex. 1, p. 29, ¶ 46(a)(emphasis added), and it repeatedly noted that a primary purpose of
 6 the NIT was to “locate” website users. Id., p. 23-25, ¶¶ 31-32, 34.
 7           Michaud argues that he was prejudiced because, he claims, the search of his
 8 computer would not have occurred had the Government limited the NIT to just activating
 9 computers located in EDVA. See Mot. at 15. The actual import of his prejudice
10 argument is that he believes he had a right to anonymously exploit children without being
11 identified by law enforcement using court-authorized investigative methods. That is not
12 the sort of claimed “prejudice” that should result in suppression. Having used Tor to
13 shield his location from investigators, Michaud should not be permitted to wield it as a
14 weapon against the Government’s ability to ask a court to authorize a search to identify
15 him. In any event, as noted supra, the government nonetheless could have proceeded
16 with the NIT search without a warrant, due to the exigent circumstances created by
17 Michaud’s use of the Tor network to conceal his location and identity.
18           Even if the government knew the location of activating computers, Michaud still
19 would not have been prejudiced. For instance, had Michaud not concealed his true
20 location, the Government could have obtained a search warrant from a magistrate judge
21 in this district. See United States v. Weiland, 420 F.3d 1062, 1071 (9th Cir. 2005)
22 (rejecting claim of prejudice where law enforcement officer could have obtained warrant
23 from a separate judicial officer); Johnson, 660 F.2d at 753 (same). Michaud’s reliance on
24 cases such as United States v. Krueger and United States v. Glover does not alter this.
25 Those cases involved searches of a residence and a car whose precise physical location
26 were known to be located outside of the magistrates’ districts when the warrants were
27 issued. See Krueger, 998 F. Supp. 2d 1032, 1034-35 (D. Kan. 2014); Glover, 736 F.3d
28 509, 510 (D.C. Cir. 2013). Appropriate warrants, it stands to reason, could have been
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                      UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 20
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 22 of 99
                                                                       21 PageID#
                                                                          of 29   6069




 1 obtained from judges in the districts where the residence and car were located. Those
 2 courts did not consider the facts before this court – where: (1) the defendant deliberately
 3 concealed his location, effectively rendering it impossible to seek process in another
 4 district, (2) the search occurred only after the defendant entered the magistrate’s district
 5 by logging onto a server in that district, and (3) the scope of the search was limited to IP
 6 address and basic computer-related information.
 7           Michaud also alleges that suppression is appropriate because agents intentionally
 8 and deliberately disregarded Rule 41’s jurisdictional limitations. See Mot. at 16. But the
 9 government’s putative violation hardly rises to the level of “bad faith.” Luk, 859 F.2d at
10 673 (“suppression is required for nonfundamental violations in bad faith”); see also
11 Williamson, 439 F.3d at 1134 (“[o]ther cases have equated ‘deliberate and intentional
12 disregard’ with ‘bad faith.’”). As in Luk, the warrant request here was the product of a
13 lengthy investigation by agents who, rather than attempting to avoid compliance with
14 Rule 41, deliberately sought to satisfy the letter of Rule 41 by seeking a warrant in the
15 district with the greatest known connection to the criminal activity. See 859 F.3d at 675
16 (describing investigation). There is no evidence that agents hid critical information from
17 the magistrate judge, or otherwise prevented the magistrate from having all the necessary
18 information. This case is hardly analogous to cases such as United States v. Gantt, where
19 the Ninth Circuit affirmed suppression because agents deliberately and without
20 justification failed to provide an individual with a copy of a warrant upon request during
21 a search, in violation of Rule 41(d). 194 F.3d 987, 994-95 (1999). Rather, law
22 enforcement reasonably concluded that under Rule 41, an EDVA judge could issue a
23 warrant to install a NIT on a server in EDVA which would be activated only after
24 individuals, whose true location they deliberatively concealed, voluntarily entered EDVA
25 to access the server. Even if that conclusion was erroneous, such a misapprehension is
26 not equivalent to “bad faith” and does not justify suppressing highly probative evidence
27 that agents used to identify Michaud. See Williamson, 439 F.3d at 1134 (“where the
28 agent executing the warrant is unaware of the Rule but acts in good faith in executing
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                        UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 21
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 23 of 99
                                                                       22 PageID#
                                                                          of 29   6070




 1 what he or she believes to be the Rule, he or she has not acted in deliberate disregard of
 2 it; thus suppression is not appropriate”).
 3           Finally, even if the warrant was not authorized under Rule 41, the good faith
 4 exception applies. See Leon, 468 U.S. 897 (1984); Negrete-Gonzales, 966 F.2d at 1283
 5 (applying good faith doctrine in the context of a Rule 41 violation). The Supreme Court
 6 has made clear that, “the exclusionary rule should not be applied when the officer
 7 conducting the search acted in objectively reasonable reliance on a warrant issued by a
 8 detached and neutral magistrate,” even if that warrant “is subsequently determined to be
 9 invalid.” Massachusetts v. Sheppard, 468 U.S. 981, 987-88 (1984). The analysis turns
10 on whether there is “an objectively reasonable basis for [the agents’] mistaken belief that
11 the warrant was valid.” Negrete-Gonzales, 966 F.2d at 1283 (emphasis in original).
12 Given the strong nexus between the criminal conduct here and EDVA, and the fact that
13 Michaud and others obscured their true location using Tor, it was entirely reasonable to
14 conclude that a judge in EDVA had authority to issue a valid search warrant under Rule
15 41. Moreover, once the magistrate signed the warrant after having been made aware of
16 how the NIT would be implemented and its reach, the agents’ reliance on that authority
17 was objectively reasonable. See Sheppard, 468 U.S. at 989-90 (“we refuse to rule that an
18 officer is required to disbelieve a judge who has just advised him, by word and by action,
19 that the warrant he possesses authorizes him to conduct the search he has requested”).
20           Taken together, suppression here is clearly not warranted given that it is rarely
21 appropriate and requires a careful, fact-specific, and pragmatic evaluation; the compelling
22 need for law enforcement to identify users of this website; Michaud’s actions to obscure
23 his criminal activity and location from law enforcement; the review here by a neutral
24 magistrate; and the extensive connections between EDVA and the criminal activity,
25 including the fact that Michaud entered the district to access a child exploitation website.
26           D.      Probable Cause Supported the Issuance of the NIT Search Warrant
27           The defendant does not challenge whether probable cause existed to issue the NIT
28 warrant. Nor would any such argument be persuasive. The 31-page NIT search warrant
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                         UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 22
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 24 of 99
                                                                       23 PageID#
                                                                          of 29   6071




 1 affidavit, sworn to by a veteran FBI agent with 19 years of federal law enforcement
 2 experience and specialized training and experience investigating the sexual exploitation
 3 of children, comprehensively articulated probable cause to deploy the NIT to obtain IP
 4 address and other computer-related information that would assist law enforcement in
 5 identifying registered site users who were utilizing anonymizing technology to expose
 6 children to ongoing and pervasive sexual exploitation. Ex. 1, p. 1, ¶ 1.
 7           Probable cause exists when “the known facts and circumstances are sufficient to
 8 warrant a man of reasonable prudence in the belief that contraband or evidence of a crime
 9 will be found.” Ornelas v. United States, 517 U.S. 690, 696 (1996). It is a fluid concept
10 that focuses on “the factual and practical considerations of everyday life on which
11 reasonable and prudent men, not legal technicians, act.” Illinois v. Gates, 462 U.S. 213,
12 231 (1983) (quotation marks omitted). The task of a judge evaluating a search warrant
13 application “is simply to make a practical, common-sense decision whether, given all the
14 circumstances set forth in the affidavit before him, … there is a fair probability that
15 contraband or evidence of a crime will be found in a particular place.” Gates, 462 U.S. at
16 238. Probable cause requires “only the probability, and not a prima facie showing, of
17 criminal activity.” Gates, 462 U.S. at 235. “Whether there is a fair probability depends
18 upon the totality of the circumstances, including reasonable inferences, and is a
19 ‘commonsense, practical question,’” for which “[n]either certainty nor a preponderance
20 of the evidence is required.” Gates, 462 U.S. at 246; see also United States v. Kelley, 482
21 F.3d 1047, 1051-52 (9th Cir. 2007), and United States v. Gourde, 440 F.3d 1065, 1069
22 (9th Cir. 2006). Indeed, “[f]inely tuned standards such as proof beyond a reasonable
23 doubt or by a preponderance of the evidence, useful in formal trials, have no place in the
24 magistrate’s decision.” Gates, 462 U.S. at 235. The affidavit clearly established a fair
25 probability that the use of the NIT would collect evidence of a crime.
26           As the NIT affidavit explained, users who wished to access “Website A” were
27 required to register an account, accept registration terms and create a username and
28 password before they could access the site. Ex. 1, p. 14-15, ¶¶ 12-14. Upon registration,
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 23
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 25 of 99
                                                                       24 PageID#
                                                                          of 29   6072




 1 all of the sections, forums, and sub-forums were observable. Id., p. 15, ¶ 14. The vast
 2 majority of those sections were categorized repositories for sexually explicit images of
 3 children, sub-divided by gender and the age of the victims. Id., pp. 15-16, ¶14. The
 4 affidavit described, in graphic detail, particular child pornography that was available to
 5 all registered users of Website A, that depicted prepubescent females, males and toddlers,
 6 being subjected to sexual abuse and exploitation by adults. Id., pp. 17-18, ¶ 18.
 7 Although the affidavit clearly stated that “the entirety of [Website A was] dedicated to
 8 child pornography,” it also specified a litany of site sub-forums which contained “the
 9 most egregious examples of child pornography” as well as “retellings of real world hands
10 on sexual abuse of children.” Id. pp. 20-21, ¶ 27.
11           It is unlawful to access any computer disk – such as a website’s computer server –
12 with the intent to view child pornography, or to attempt to do so. 18 U.S.C. §
13 2252A(a)(5)(b). Accordingly, among other offenses, any suspect user of “Website A”
14 who accessed the site, or attempted to, with that intent would be guilty of that crime. To
15 that end, the veteran NIT affiant affirmatively articulated that there was “probable cause
16 to believe that . . . any user who successfully accesse[d]” the website had, at a minimum,
17 “knowingly accessed with intent to view child pornography, or attempted to do so.” Ex.
18 1 p. 13, ¶ 10. He made that assessment in light of the “numerous affirmative steps”
19 required for a user to find and access “Website A,” which made it “extremely unlikely
20 that any user could simply stumble upon” the site “without understanding its purpose and
21 content.” Ex. 1, p. 12-13, ¶ 10. The Ninth Circuit has repeatedly held that “a magistrate
22 may rely on the conclusions of experienced law enforcement officers regarding where
23 evidence of a crime is likely to be found,” United States v. Terry, 911 F.2d 272, 275 (9th
24 Cir. 1990) (quoting United States v. Fannin, 817 F.2d 1379, 1382 (9th Cir. 1987)),
25 including in child pornography cases. See, e.g., United States v. Hay, 231 F.3d 630, 635-
26 36 (9th Cir. 2000) (finding affidavit that included statements based on affiant’s training
27 and experience regarding child pornography trafficking and storage provided substantial
28 basis for probable cause determination).
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 24
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 26 of 99
                                                                       25 PageID#
                                                                          of 29   6073




 1             The affiant’s assessment (and, accordingly, the magistrate’s reasonable reliance
 2 upon it) was overwhelmingly supported by information articulated within the warrant.
 3 “Website A” was no ordinary, run-of-the-mill website that any unknowing person could
 4 stumble upon, let alone access. Rather, because the website operated on Tor, a user first
 5 had to connect to Tor network and find the site, which required a user to obtain its
 6 lengthy, alphanumeric web address. Ex. 1, p. 12, ¶10. That user “might obtain the web
 7 address directly from communicating with other users of the board, or from Internet
 8 postings describing the sort of content available on the website as well as the website’s
 9 location” – such as from a Tor “hidden service” page dedicated to pedophilia and child
10 pornography, which contained a section with links to Tor hidden services that contain
11 child pornography – including “Website A”. Id. Moreover, upon arrival at the site’s
12 main page, before logging in, a user saw “to either side of the site name . . . two images
13 depicting partially clothed prepubescent females with their legs spread apart.” Id. 1, p. 13
14 ¶ 12. The text underneath those suggestive images of prepubescent girls – “[n]o cross-
15 board reposts, .7z preferred, encrypt filenames, include preview” – indicated the site’s
16 dedication to image distribution. Id. 1, p. 13, ¶ 12. 14 The site’s registration terms also
17 contained numerous indications that the site pertained to illicit activity – repeatedly
18 warning prospective users to be vigilant about their security and the potential of being
19 identified. Id., pp. 14-15, ¶ 13. The issuing magistrate could accordingly have reasonably
20 drawn an inference that any user who successfully found “Website A” was aware of its
21 purpose and content.
22             The full, documented content of the website, as described in the affidavit, made it
23 evident that the site’s primary purpose was to advertise and distribute child pornography.
24 Courts have routinely held that membership to a child pornography website, even without
25 specific evidence of suspect downloading child pornography, provides sufficient probable
26
27    14
        The affiant articulated that, [b]ased on [his] training and experience, [he] know[s] that: “no cross-board reposts”
28    refers to a prohibition against material that is posted on other websites from being “re-posted” to the site and “.7z”
      refers to a preferred method of compressing large files or sets of files for distribution.” Ex. 1, p. 13, ¶ 12.
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                                 UNITED STATES ATTORNEY
                                                                                                   1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 25
                                                                                                     TACOMA, WASHINGTON 98402
                                                                                                          (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 27 of 99
                                                                       26 PageID#
                                                                          of 29   6074




 1 cause for a search warrant because of the commonsense, reasonable inference that
 2 someone who has taken the affirmative steps to become a member of such a website
 3 would have accessed, received or downloaded images from it. See Gourde, 440 F.3d at
 4 1070 (finding sufficient probable cause for residential search where defendant paid for
 5 membership in a website that contained adult and child pornography; noting reasonable,
 6 common-sense inference that someone who paid for access for two months to a website
 7 that purveyed child pornography probably had viewed or downloaded such images onto
 8 his computer); United States v. Martin, 426 F.3d 68, 74-75 (2d Cir. 2005) (finding
 9 probable cause where purpose of the e-group “girls12-16” was to distribute child
10 pornography; noting “[i]t is common sense that an individual who joins such a site would
11 more than likely download and possess such material”); United States v. Shields, 458
12 F.3d 269 (3rd Cir. 2006) (finding probable cause where defendant voluntarily registered
13 with two e-groups devoted mainly to distributing and collecting child pornography and
14 defendant used suggestive email address); United States v. Froman, 355 F.3d 882, 890–
15 91 (5th Cir. 2004) (“[I]t is common sense that a person who voluntarily joins a [child
16 pornography] group . . . , remains a member of the group for approximately a month
17 without cancelling his subscription, and uses screen names that reflect his interest in child
18 pornography, would download such pornography from the website and have it in his
19 possession.”); United States v. Hutto, 84 Fed. Appx 6 (10th Cir. 2003) (affidavit
20 sufficient to show probable cause where defendant became a member of a group whose
21 obvious purpose was to share child pornography, and the images were available to all
22 group members); but see United States v. Falso, 544 F.3d 110 (2nd Cir. 2008)
23 (suppressing evidence from residential search for lack of probable cause where defendant
24 was never accused of actually gaining access to the website that contained child
25 pornography, there was no evidence that the primary purpose of the website was
26 collecting and sharing child pornography, and defendant was never said to have ever been
27
28
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                       UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 26
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 28 of 99
                                                                       27 PageID#
                                                                          of 29   6075




 1 a member or subscriber of any child pornography site). 15 Here, like Gourde, the
 2 reasonable inference that the registered “Website A” users, at a minimum, accessed the
 3 site, or attempted to do so, with the intent to view child pornography easily meets the
 4 “fair probability” test.
 5 E.         The Government Provided Timely Notice of the Search Warrant
 6            Michaud also contends that he was not provided timely notice of the execution of
 7 the NIT warrant. He is incorrect. The issuing magistrate authorized delayed notice,
 8 which was lawfully extended past the date on which the government provided Michaud
 9 with a copy of the warrant.
10            Rule 41 allows for the delay of any notice required by the rule “if the delay is
11 authorized by statute.” Fed R. Crim P. 41(f)(3). The NIT affidavit specifically requested
12 that any notice due to be provided to the person from whom, or from whose premises,
13 property was taken, be delayed pursuant to Fed. R. Crim. P. 41(f)(3) and 18 U.S.C. §
14 3103a. Ex. 1, pp. 27-28, ¶¶38-41; Warrant App. The Court granted the delayed notice
15 request, checking the box on the warrant to commemorate a finding that “immediate
16 notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of
17 trial),” and authorizing “the officer executing this warrant to delay notice to the person
18 who, or whose property, will be searched or seized for 30 days.” Id., Warrant.
19            Title 18 Section 3013a(c) permits the court to extend delayed notice for good
20 cause shown. On April 3, 2015, June 30, 2015, and September 24, 2015, the U.S. District
21 Court for EDVA granted 90-day extensions of delayed notice. Ex. 4. The September 24,
22 2015, extension runs until December 23, 2015. The defendant concedes that he was
23 provided a copy of the NIT warrant, through discovery, as of August 19, 2014. Mot. at
24 17. Accordingly, any notice due was lawfully delayed and timely provided.
25
26
      15
27      All of those cases evaluated probable cause before 18 U.S.C. § 2252A(a)(5)(B) was amended to make it unlawful
      to knowingly access a computer disk with intent to view child pornography, compare 18 U.S.C. §
28    2252A(a)(5)(B)(effective July 27, 2006) with 18 U.S.C. § 2252A(a)(5)(B)(effective October 8, 2008), making this
      case even stronger in terms of probable cause.
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                                         UNITED STATES ATTORNEY
                                                                                            1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 27
                                                                                               TACOMA, WASHINGTON 98402
                                                                                                    (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 29 of 99
                                                                       28 PageID#
                                                                          of 29   6076




1 III.       CONCLUSION
2            For all the foregoing reasons, the Court should deny Defendant’s motion to
3 suppress.
4            Dated this 16th day of November, 2015.
5
6                                                    Respectfully submitted,
7                                                    ANNETTE L. HAYES
                                                     United States Attorney
8
9
                                                     s/ S. Kate Vaughan
10
                                                     S. KATE VAUGHAN
11                                                   Assistant United States Attorney
                                                     700 Stewart Street, Suite 5200
12
                                                     Seattle, WA
13                                                   Phone: (206) 553 7970
                                                     Fax: (206) 553 0882
14
                                                     E-mail: kate.vaughan@usdoj.gov
15
16
                                                     s/ Keith A. Becker
17                                                   Trial Attorney
                                                     Child Exploitation and Obscenity Section
18
                                                     1400 New York Ave., NW, Sixth Floor
19                                                   Washington, DC 20530
                                                     Phone: (202) 305-4104
20
                                                     Fax: (202) 514-1793
21                                                   E-mail: keith.becker@usdoj.gov
22
23
24
25
26
27
28
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                            UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 28
                                                                                TACOMA, WASHINGTON 98402
                                                                                       (253) 428-3800
     Case 1:20-cr-00143-TSE
             Case 3:15-cr-05351-RJB
                             Document
                                    Document
                                      353-7 Filed
                                             47 05/19/21
                                                  Filed 11/16/15
                                                            Page Page
                                                                 30 of 99
                                                                       29 PageID#
                                                                          of 29   6077




1
2                                     CERTIFICATE OF SERVICE
3            I hereby certify that on November 16, 2015, I electronically filed the foregoing
4 with the Clerk of the Court using the CM/ECF system which will send notification of
5 such filing to the attorneys of record for the defendant.
6
7
8                                                             /s/ Rebecca Eaton
                                                             LISA CRABTREE
9
                                                             Legal Assistant
10                                                           United States Attorney’s Office
                                                             700 Stewart St., Suite 5220
11
                                                             Seattle, Washington 98101
12                                                           Telephone: (206) 553-5127
                                                             Fax: (206) 553-0755
13
                                                             E-mail: rebecca.eaton@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION                            UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVENUE, SUITE 700
      TO SUPPRESS (United States v. Michaud, CR15-5351 RJB) - 29
                                                                                TACOMA, WASHINGTON 98402
                                                                                       (253) 428-3800
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-205/19/21
                                               Filed 11/16/15
                                                        Page 31Page
                                                                of 991PageID#
                                                                      of 48   6078




                     EXHIBIT
                                     2
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 32Page
                                                               of 992PageID#
                                                                     of 48   6079
                              ***PROTECTED***




                                                                          MICHAUD_000173
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 33Page
                                                               of 993PageID#
                                                                     of 48   6080
                              ***PROTECTED***




                                                                          MICHAUD_000174
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 34Page
                                                               of 994PageID#
                                                                     of 48   6081
                              ***PROTECTED***




                                                                          MICHAUD_000175
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 35Page
                                                               of 995PageID#
                                                                     of 48   6082
                              ***PROTECTED***




                                                                          MICHAUD_000176
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 36Page
                                                               of 996PageID#
                                                                     of 48   6083
                              ***PROTECTED***




                                                                          MICHAUD_000177
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 37Page
                                                               of 997PageID#
                                                                     of 48   6084
                              ***PROTECTED***




                                                                          MICHAUD_000178
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 38Page
                                                               of 998PageID#
                                                                     of 48   6085
                              ***PROTECTED***




                                                                          MICHAUD_000179
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
        Case            Document
                              Document
                                 353-7 Filed
                                        47-205/19/21
                                              Filed 11/16/15
                                                       Page 39Page
                                                               of 999PageID#
                                                                     of 48   6086
                              ***PROTECTED***




                                                                          MICHAUD_000180
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 40
                                                             Page
                                                               of 99
                                                                   10PageID#
                                                                      of 48 6087
                              ***PROTECTED***




                                                                         MICHAUD_000181
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 41
                                                             Page
                                                               of 99
                                                                   11PageID#
                                                                      of 48 6088
                              ***PROTECTED***




                                                                         MICHAUD_000182
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 42
                                                             Page
                                                               of 99
                                                                   12PageID#
                                                                      of 48 6089
                              ***PROTECTED***




                                                                         MICHAUD_000183
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 43
                                                             Page
                                                               of 99
                                                                   13PageID#
                                                                      of 48 6090
                              ***PROTECTED***




                                                                         MICHAUD_000184
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 44
                                                             Page
                                                               of 99
                                                                   14PageID#
                                                                      of 48 6091
                              ***PROTECTED***




                                                                         MICHAUD_000185
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 45
                                                             Page
                                                               of 99
                                                                   15PageID#
                                                                      of 48 6092
                              ***PROTECTED***




                                                                         MICHAUD_000186
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 46
                                                             Page
                                                               of 99
                                                                   16PageID#
                                                                      of 48 6093
                              ***PROTECTED***




                                                                         MICHAUD_000187
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 47
                                                             Page
                                                               of 99
                                                                   17PageID#
                                                                      of 48 6094
                              ***PROTECTED***




                                                                         MICHAUD_000188
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 48
                                                             Page
                                                               of 99
                                                                   18PageID#
                                                                      of 48 6095
                              ***PROTECTED***




                                                                         MICHAUD_000189
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 49
                                                             Page
                                                               of 99
                                                                   19PageID#
                                                                      of 48 6096
                              ***PROTECTED***




                                                                         MICHAUD_000190
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 50
                                                             Page
                                                               of 99
                                                                   20PageID#
                                                                      of 48 6097
                              ***PROTECTED***




                                                                         MICHAUD_000191
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 51
                                                             Page
                                                               of 99
                                                                   21PageID#
                                                                      of 48 6098
                              ***PROTECTED***




                                                                         MICHAUD_000192
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 52
                                                             Page
                                                               of 99
                                                                   22PageID#
                                                                      of 48 6099
                              ***PROTECTED***




                                                                         MICHAUD_000193
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 53
                                                             Page
                                                               of 99
                                                                   23PageID#
                                                                      of 48 6100
                              ***PROTECTED***




                                                                         MICHAUD_000194
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 54
                                                             Page
                                                               of 99
                                                                   24PageID#
                                                                      of 48 6101
                              ***PROTECTED***




                                                                         MICHAUD_000195
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 55
                                                             Page
                                                               of 99
                                                                   25PageID#
                                                                      of 48 6102
                              ***PROTECTED***




                                                                         MICHAUD_000196
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 56
                                                             Page
                                                               of 99
                                                                   26PageID#
                                                                      of 48 6103
                              ***PROTECTED***




                                                                         MICHAUD_000197
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 57
                                                             Page
                                                               of 99
                                                                   27PageID#
                                                                      of 48 6104
                              ***PROTECTED***




                                                                         MICHAUD_000198
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 58
                                                             Page
                                                               of 99
                                                                   28PageID#
                                                                      of 48 6105
                              ***PROTECTED***




                                                                         MICHAUD_000199
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 59
                                                             Page
                                                               of 99
                                                                   29PageID#
                                                                      of 48 6106
                              ***PROTECTED***




                                                                         MICHAUD_000200
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 60
                                                             Page
                                                               of 99
                                                                   30PageID#
                                                                      of 48 6107
                              ***PROTECTED***




                                                                         MICHAUD_000201
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 61
                                                             Page
                                                               of 99
                                                                   31PageID#
                                                                      of 48 6108
                              ***PROTECTED***




                                                                         MICHAUD_000202
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 62
                                                             Page
                                                               of 99
                                                                   32PageID#
                                                                      of 48 6109
                              ***PROTECTED***




                                                                         MICHAUD_000203
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 63
                                                             Page
                                                               of 99
                                                                   33PageID#
                                                                      of 48 6110
                              ***PROTECTED***




                                                                         MICHAUD_000204
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 64
                                                             Page
                                                               of 99
                                                                   34PageID#
                                                                      of 48 6111
                              ***PROTECTED***




                                                                         MICHAUD_000205
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 65
                                                             Page
                                                               of 99
                                                                   35PageID#
                                                                      of 48 6112
                              ***PROTECTED***




                                                                         MICHAUD_000206
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 66
                                                             Page
                                                               of 99
                                                                   36PageID#
                                                                      of 48 6113
                              ***PROTECTED***




                                                                         MICHAUD_000207
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 67
                                                             Page
                                                               of 99
                                                                   37PageID#
                                                                      of 48 6114
                              ***PROTECTED***




                                                                         MICHAUD_000208
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 68
                                                             Page
                                                               of 99
                                                                   38PageID#
                                                                      of 48 6115
                              ***PROTECTED***




                                                                         MICHAUD_000209
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 69
                                                             Page
                                                               of 99
                                                                   39PageID#
                                                                      of 48 6116
                              ***PROTECTED***




                                                                         MICHAUD_000210
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 70
                                                             Page
                                                               of 99
                                                                   40PageID#
                                                                      of 48 6117
                              ***PROTECTED***




                                                                         MICHAUD_000211
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 71
                                                             Page
                                                               of 99
                                                                   41PageID#
                                                                      of 48 6118
                              ***PROTECTED***




                                                                         MICHAUD_000212
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 72
                                                             Page
                                                               of 99
                                                                   42PageID#
                                                                      of 48 6119
                              ***PROTECTED***




                                                                         MICHAUD_000213
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 73
                                                             Page
                                                               of 99
                                                                   43PageID#
                                                                      of 48 6120
                              ***PROTECTED***




                                                                         MICHAUD_000214
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 74
                                                             Page
                                                               of 99
                                                                   44PageID#
                                                                      of 48 6121
                              ***PROTECTED***




                                                                         MICHAUD_000215
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 75
                                                             Page
                                                               of 99
                                                                   45PageID#
                                                                      of 48 6122
                              ***PROTECTED***




                                                                         MICHAUD_000216
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 76
                                                             Page
                                                               of 99
                                                                   46PageID#
                                                                      of 48 6123
                              ***PROTECTED***




                                                                         MICHAUD_000217
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 77
                                                             Page
                                                               of 99
                                                                   47PageID#
                                                                      of 48 6124
                              ***PROTECTED***




                                                                         MICHAUD_000218
 EXHIBIT
Case      2 3:15-cr-05351-RJB
     1:20-cr-00143-TSE
       Case             Document
                              Document
                                 353-7 Filed
                                       47-2 05/19/21
                                             Filed 11/16/15
                                                       Page 78
                                                             Page
                                                               of 99
                                                                   48PageID#
                                                                      of 48 6125
                              ***PROTECTED***




                                                                         MICHAUD_000219
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 79Page
                                                                of 991PageID#
                                                                      of 21   6126




                     EXHIBIT
                                     3
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 80Page
                                                                of 992PageID#
                                                                      of 21   6127
 EXHIBIT 3




                                                                           MICHAUD_000226
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 81Page
                                                                of 993PageID#
                                                                      of 21   6128
 EXHIBIT 3




                                                                           MICHAUD_000227
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 82Page
                                                                of 994PageID#
                                                                      of 21   6129
 EXHIBIT 3




                                                                           MICHAUD_000228
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 83Page
                                                                of 995PageID#
                                                                      of 21   6130
 EXHIBIT 3




                                                                           MICHAUD_000229
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 84Page
                                                                of 996PageID#
                                                                      of 21   6131
 EXHIBIT 3




                                                                           MICHAUD_000230
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 85Page
                                                                of 997PageID#
                                                                      of 21   6132
 EXHIBIT 3




                                                                           MICHAUD_000231
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 86Page
                                                                of 998PageID#
                                                                      of 21   6133
 EXHIBIT 3




                                                                           MICHAUD_000232
Case 1:20-cr-00143-TSE
        Case 3:15-cr-05351-RJB
                         Document
                               Document
                                  353-7 Filed
                                         47-305/19/21
                                               Filed 11/16/15
                                                        Page 87Page
                                                                of 999PageID#
                                                                      of 21   6134
 EXHIBIT 3




                                                                           MICHAUD_000233
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 88
                                                             Page
                                                               of 99
                                                                   10PageID#
                                                                      of 21 6135
 EXHIBIT 3




                                                                         MICHAUD_000234
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 89
                                                             Page
                                                               of 99
                                                                   11PageID#
                                                                      of 21 6136
 EXHIBIT 3




                                                                         MICHAUD_000235
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 90
                                                             Page
                                                               of 99
                                                                   12PageID#
                                                                      of 21 6137
 EXHIBIT 3




                                                                         MICHAUD_000236
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 91
                                                             Page
                                                               of 99
                                                                   13PageID#
                                                                      of 21 6138
 EXHIBIT 3




                                                                         MICHAUD_000237
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 92
                                                             Page
                                                               of 99
                                                                   14PageID#
                                                                      of 21 6139
 EXHIBIT 3




                                                                         MICHAUD_000238
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 93
                                                             Page
                                                               of 99
                                                                   15PageID#
                                                                      of 21 6140
 EXHIBIT 3




                                                                         MICHAUD_000239
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 94
                                                             Page
                                                               of 99
                                                                   16PageID#
                                                                      of 21 6141
 EXHIBIT 3




                                                                         MICHAUD_000240
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 95
                                                             Page
                                                               of 99
                                                                   17PageID#
                                                                      of 21 6142
 EXHIBIT 3




                                                                         MICHAUD_000241
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 96
                                                             Page
                                                               of 99
                                                                   18PageID#
                                                                      of 21 6143
 EXHIBIT 3




                                                                         MICHAUD_000242
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 97
                                                             Page
                                                               of 99
                                                                   19PageID#
                                                                      of 21 6144
 EXHIBIT 3




                                                                         MICHAUD_000243
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 98
                                                             Page
                                                               of 99
                                                                   20PageID#
                                                                      of 21 6145
 EXHIBIT 3




                                                                         MICHAUD_000244
Case 1:20-cr-00143-TSE
       Case 3:15-cr-05351-RJB
                        Document
                              Document
                                 353-7 Filed
                                       47-3 05/19/21
                                             Filed 11/16/15
                                                       Page 99
                                                             Page
                                                               of 99
                                                                   21PageID#
                                                                      of 21 6146
 EXHIBIT 3




                                                                         MICHAUD_000245
